Citation Nr: 1145309	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include manic depression, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984 and from October 1989 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This issue was previously remanded by the Board in January 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is claiming service connection for an acquired psychiatric disorder to include as secondary to her service-connected temporomandibular joint disorder (TMJ) with myofascial pain.

In January 2011, the Board remanded the Veteran's claim for further development, to include an opportunity for a VA examination, where the examiner was to opine as to whether it was at least as likely as not that the Veteran's psychiatric disability had its onset in or was otherwise related to service, to include as due to or aggravated by her service-connected TMJ with myofascial pain.

The Veteran was afforded a VA examination in March 2011, where the examiner only opined that the Veteran's psychiatric disability was not caused or aggravated by or related to active service to include her in-service hernia surgery.  The examiner, however, did not opine as to whether her current psychiatric disorder was related to her service-connected TMJ with myofascial pain.  As such, the Board finds that the examination is inadequate, and a new opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the psychiatric disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After all records/responses received from each contacted entity are associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this remand) to the VA physician who conducted the March 2011 VA examination for a comprehensive review of the record and medical opinion.

After conducting review of the claims file, the examiner should provide an opinion on whether the Veteran's service-connected TMJ with myofascial pain caused or aggravated (made permanently worse) her psychiatric disorder.  If aggravation is found, the examiner must identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disability. If the examiner who conducted the March 2011 examination is not available, the claims folder should be forwarded to another qualified VA medical provider for the requested medical opinion.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After the foregoing, the AMC/RO should review the evidence added to the record and readjudicate the Veteran's claim.  If the claimed benefit remains denied, the Veteran and her representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


